Per Curiam,
In the case at bar the court below directed the jury to render a verdict for the defendants. Thereupon the plaintiff appeals to this court where he filed six assignments of error on which he sought to obtain a reversal. A careful consideration of the assignment resulted in the conclusion that the case was correctly disposed of by the court below, and that there was nothing in the assignments which warranted a modification or change of the verdict or judgment. The assignments are dismissed and the judgment is affirmed.